DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s arguments and amendments filed August 26, 2019 have been fully considered and entered into the application.  All rejections and objections not explicitly maintained herein are withdrawn.
The objections to claims 1, 2, 5 and 17 are withdrawn in view of the correction of the various typographical errors noted in items 7-9 of the previous action
The rejection of claims 1 and 12 under 35 USC 103 as unpatentable over the ‘111 publication in view of Berge is withdrawn in view of Applicant’s amendment to cancel the rejected claims.
In view of the cancellation of claims 1 and 12, and the amendment to rewrite claim 3 in independent form, the elected invention is now directed to an allowable product. The restriction requirement between Groups I and III, as set forth in the Office action mailed on June 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 2, 2021 is partially withdrawn.  Claims 16 and 17, directed to methods of using the compounds of Group I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 11, directed to a method of preparing 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Currently, claims 3-5, 11, 13 and 16-17 are pending in the instant application.  Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 3-5, 13 and 16-17 are under consideration herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification , while being enabling for a method of, treating the claimed conditions, the specification is not enabling for the full scope of the instantly claimed methods of use which also include prevention of the claimed conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art
The Nature of the Invention 
The rejected claims are drawn to method of treating and preventing a encompass a wide variety of diseases with different physiological mechanisms, different causes, and typically different 
The nature of the invention therefore, is the treatment and prevention of a very broad class of diseases and disorders, many of which would not be reasonably expected to have the same pathologies or be affected by the same receptors and drugs.
The prophylactic treatment or "prevention" actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "preventative" effect.  Accordingly, the nature of the invention is extremely complex in that it encompasses methods whereby administration of the elected compound to a healthy subject protects said subject from ever developing any and all diseases as claimed, including, for example, many genetic conditions or other diseases with unknown causes.
The State of the Prior Art and the Predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic preventative regimen on its face. 
In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would not readily recognize, in regards to their preventative effects on depression, whether or not the instantly claimed agents would have any effect. 
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claimed invention.
In the instant case, the prior art recognizes that small molecule therapeutic agents have potential to act as inhibitors of vasopressin receptors, although no compounds corresponding to the formula of the instant claims are known for any purpose, let alone for the specific purpose 
It is noted that the claims will be given their broadest reasonable interpretation.  The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, the different disorders claimed will be given their broadest reasonable interpretation.  For example, "heart failure" will be interpreted to read on any and all disorders relating to a complete or partial failure of the heart.  The causes and disorders that result from heart failure range vastly from congestive heart failure to high-output heart failure to all the disorders that fall within these categories.   Heart failure can include such conditions as congenital heart defects, any heart valve defects, and viral myocarditis.  It is unclear how the compounds of the present claims could be administered to prevent the onset of genetic conditions as this is presently outside the realm of medical possibility in this area.
It is not possible to perform the above analysis on every single condition that might fall within Applicant’s claim.  However, the art area in general has been demonstrated to be of an unpredictable nature, as explained above, which still requires much research to be done.  Similar arguments to those applied in the above paragraphs can be made for the impossibility of treatment and prevention of the myriad of diseases in the instant claims, although the diseases claimed are too numerous to individually address each of them, since many of the diseases or 
The amount of direction or guidance present and the presence or absence of working examples
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity. The only direction or guidance present in the specification is the listing of diseases Applicant considers treatable as well as various statements throughout the specification regarding the expectation that the compounds are modulators of PDE5.  Further, no in vitro inhibition data is provided for the claimed compound, nor was the compound disclosed as being administered in vivo for the treatment or prevention of any disease. 
The disclosure does not provide how this in vitro data correlates to the treatment of the assorted diseases claimed. See MPEP 2164.02 (“The issue of “correlation” is related to the issue of the presence or absence of working examples.  “Correlation” as used herein refers to the relationship between in vitro … assays and a disclosed or a claimed method of use.  An in vitro … example, in the specification, in effect, constitutes a “working example” if that example “correlates with a disclosed or claimed method invention.  If there is no correlation, then the examples do not constitute “working examples.” … For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art … would expect the claimed genus could be used in the manner without undue experimentation”).  While Applicants do indeed make various statements in the specification that their claimed compounds will effectively treat or prevent the genus of claimed diseases, such is not supported by conclusive examples.
The breadth of the claims

The level of the skill in the art
The level of skill in the art is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art, as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.
Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment and prevention of these conditions, as a result necessitating one of skill to perform an exhaustive search for which compounds of the instant claims will be useful in order to practice the claimed invention. 
The quantity of experimentation needed
Generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, 
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
In the present case, the quantity of experimentation needed to practice the invention as claimed is undue experimentation. One of skill in the art would need to determine what compounds, out of all compounds, would be effective in treating and preventing the claimed diseases.  As determined in the “Amount of direction or guidance” section above, this would entail the task of determining which individuals would develop any and all diseases associated estrogen receptor activity in order to prevent its onset, a task that is not possible with what is currently known in the medical field regarding the claimed diseases and would thus require undue experimentation.
Since this assertion that such a broad group of compounds would be effective to treat the entirety of claimed diseases is contrary to what is known in medicine, proof must be provided that 
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claims, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that, "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which agents of the claimed compounds, if any, would prevent multiple sclerosis with no assurance or reasonable expectation of success. 
It is suggested that in response to this rejection, Applicants amend the claims to delete the possibility prevention/curing from the claims, and also limit the generic classes of diseases recited to specific diseases which would be reasonably expected to be treatable by the claimed agents based on the evidence provided in the instant application. 

Conclusion
Claims 3-5 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
/Alicia L Otton/
Primary Examiner, Art Unit 1626